Citation Nr: 1139807	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left fibula fracture.  

2.  Entitlement to a compensable rating for residuals of a left hand shell fragment wound.  

3.  Entitlement to a compensable rating for residuals of a left chest shell fragment wound.  

4.  Entitlement to an effective date earlier than June 13, 2004, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period prior to June 13, 2004.   


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued noncompensable ratings for residuals of a left fibula fracture, residuals of a left hand shell fragment wound, and residuals of a left chest shell fragment wound; and increased the rating for PTSD from 50 percent to 100 percent, effective June 13, 2004.  

Regarding the claim for entitlement to a TDIU, the Board notes that the Veteran is not currently in receipt of a TDIU, but instead has a 100 percent schedular rating for PTSD, effective June 13, 2004.  A TDIU may only be assigned when the Veteran's schedular rating is less than total.  See 38 C.F.R. § 4.16(a) (2011).  An exception is where a 100 percent rating is assigned for one disability and a TDIU rating is sought based on another disability.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, the exception is not applicable in this case.  Therefore, because the Veteran has a total schedular rating as of June 13, 2004, the Board finds that the issue is appropriately styled as entitlement to a TDIU for the period prior to June 13, 2004, when the Veteran's schedular rating was less than total.       

The issues of entitlement to compensable ratings for residuals of a left fibula fracture, residuals of a left hand shell fragment wound, and residuals of a left chest shell fragment wound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Rating decisions dated in August 1987, October 1987, and March 1990 continued the Veteran's 30 percent rating for PTSD.  The Veteran did not appeal those decisions. 

2.  The Veteran has not asserted that the August 1987, October 1987, and March 1990 rating decisions that denied his claims of entitlement to an increased rating for PTSD were clearly and unmistakably erroneous. 

3.  The Veteran's current claim for an increased rating for PTSD was received on July 28, 2004. 

4.  There is no evidence of record, during the year prior to July 28, 2004, and also prior to June 13, 2004, which demonstrates that is factually ascertainable that an increase in disability occurred so that the Veteran became entitled to a 100 percent disability rating for his PTSD.

5.  The Veteran's claim for entitlement to a TDIU was received on July 28, 2004.    
  
6.  There is no evidence, during the year prior to July 28, 2004, and also prior to June 13, 2004, which demonstrates that it is factually ascertainable that an increase in disability occurred so that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The RO's August 1987, October 1987, and March 1990 rating decisions are final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  The criteria for an effective date earlier than June 13, 2004, for the assignment of a 100 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

3.  The criteria for entitlement to a TDIU for the period prior to June 13, 2004, have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2004 and August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.


Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than June 13, 2004, for the assignment of a 100 percent rating for PTSD.  He also alleges that he is entitled to a TDIU for the period prior to June 13, 2004.  

In this case, there is no contention that the Veteran appealed the August 1987, October 1987, and March 1990 rating decisions that continued a 30 percent rating for PTSD.  Thus, absent clear and unmistakable error in the August 1987, October 1987, and March 1990 rating decisions, which the Veteran does not even allege, those determinations are final.  As such, entitlement to an earlier effective date for a 100 percent rating for PTSD is not warranted on this basis.  

A decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104  (West 2002).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997).  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).    

However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In those cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under Diagnostic Code 9411, a 100 percent rating is assigned for PTSD when the psychiatric condition produces total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).    

The Veteran's contention that the 100 percent rating should go back to 1987 or 1990 is legally precluded.  In August 1987, October 1987, and March 1990 rating decisions, the RO continued a 30 percent rating for PTSD.  The Veteran did not submit any notices of disagreement for the August 1987 and October 1987 rating decisions.  Although the Veteran filed a notice of disagreement in February 1991, expressing disagreement with the March 1990 rating decision, and was issued a statement of the case in March 1991, he did not file a timely substantive appeal.  Therefore, as the Veteran did not file timely substantive appeals within the prescribed time periods, the August 1987, October 1987, and March 1990 decisions became final.  38 U.S.C.A. § 7105 (West 2002 & 2011); 38 C.F.R. §§ 20.302(b), (c) , 20.1103 (2011).  Thus, the August 1987, October 1987, and March 1990 rating decisions are final, see 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011), and are legal bars to an effective date going back to 1987 or 1990 for the 100 percent rating. 

Upon receipt of additional evidence, in a July 2004 rating decision, the RO increased the rating for PTSD from 30 percent to 50 percent, effective June 13, 2004.  The next time the Veteran submitted a claim for increase was on July 28, 2004.  The RO increased the Veteran's rating for PTSD from 50 percent to 100 percent, effective June 13, 2004, the date on which the Veteran's disability was found to have worsened. 

Based on the evidence as discussed above, the date of the Veteran's claim for an increased rating for PTSD is July 28, 2004.  The earliest effective date in a claim for increase can be up to one year prior to July 28, 2004, if it is factually ascertainable that an increase in the service-connected disability was shown during that time period.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, No. 2009-7104 (Fed. Cir. May 20, 2010)(holding that the provisions of 38 U.S.C.A. §§ 5110(b)(2) and its implementing regulation require that an increase in the Veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date).    

The Board has thoroughly reviewed the evidence dated within one year prior to the July 2004 claim for increase.  The evidence does not establish a basis to award a 100 percent rating for PTSD during that period and prior to June 13, 2004, his current effective date for the 100 percent rating for PTSD.  Indeed, there is no medical evidence in the claims file from July 28, 2003, to June 13, 2004, and therefore the Veteran's PTSD did not meet the criteria for a 100 percent rating during that time.           

The Board is aware that the symptoms listed under the 100 percent rating are examples of the types and degree of symptoms that would warrant such evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the criteria described under the 100 percent rating indicate a more serious disability than the Veteran demonstrated prior to June 13, 2004.  None of the evidence within one year of the July 2004 claim for increase and prior to June 13, 2004, establishes that the Veteran meets the criteria for a 100 percent rating.  

Similarly, the date of the Veteran's claim for entitlement to a TDIU is July 28, 2004.  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  Therefore, the Veteran is entitled to a TDIU prior to June 13, 2004, if it is factually ascertainable that he met the criteria for a TDIU from July 28, 2003, to June 13, 2004.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, No. 2009-7104 (Fed. Cir. May 20, 2010).   

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000). 

The Board has thoroughly reviewed the evidence dated within one year prior to the July 2004 claim for increase.  The evidence does not establish a basis to award a TDIU during that period and prior to June 13, 2004.  Indeed, there is no medical evidence in the claims file from July 28, 2003, to June 13, 2004, and therefore the Veteran was not shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during that time.          

As the evidence does not show that the Veteran's PTSD met the criteria for a 100 percent rating from July 28, 2003, to June 13, 2004, an earlier effective date for the 100 percent evaluation is not warranted because a factually ascertainable increase in disability to the 100-percent level was not shown from July 28, 2003, to June 13, 2004.  Similarly, because the evidence does not show that the Veteran was found to be unemployable due to his service-connected disabilities during the period from July 28, 2003, to June 13, 2004, a TDIU is not warranted prior to June 13, 2004.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

An effective date earlier than June 13, 2004, for the assignment of a 100 percent rating for PTSD is denied.  

A TDIU for the period prior to June 13, 2004, is denied.  


REMAND

Additional development is needed prior to further disposition of the claims for entitlement to compensable ratings for residuals of a left fibula fracture, residuals of a left hand shell fragment wound, and residuals of a left chest shell fragment wound.  

The Veteran was last afforded a VA examination for his residuals of a left fibula fracture, residuals of a left hand shell fragment wound, and residuals of a left chest shell fragment wound in September 2004.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination for his service-connected disabilities is unduly remote, and he has reported that his disabilities have worsened since the last examination.  

Review of the record reveals that the Veteran has been incarcerated in prison since February 2008.  VA has a statutory obligation to assist Veterans in the development of their claims.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  

VA examinations for the hand/thumb/fingers, joints, muscles, and scars were provided in May 2011, but the Veteran did not report to the examinations because he is currently incarcerated.  The Board finds that in order to tailor its assistance to meet the peculiar circumstances of the Veteran's incarceration, the RO should make another attempt to schedule the Veteran for VA examinations for his disabilities.  Specifically, the RO should schedule the Veteran for VA examinations for the muscles, joints, skin, and neurological system.  If examination of the Veteran at a VA facility is not feasible, the RO should request the medical personnel at the detention facility where the Veteran is being held to examine him.  If a physician at the Veteran's detention facility is unable or unwilling to provide the Veteran with medical examinations that are adequate for VA purposes, then a note to that effect should be placed in the claims folder.   

Because there may have been significant changes in the Veteran's conditions, the Board finds that new examinations of the muscles, joints, skin, and neurological system are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Board notes that the most recent medical records in the Veteran's claims file are dated in October 2004.  In light of the potential difficulties in providing the Veteran with VA examinations due to his incarceration, it would be very useful to obtain the Veteran's most recent medical records to reveal the current levels of severity of his disabilities.  Because information sufficient to allow for a search of the Veteran's VA medical records since October 2004 is available, and these records may be useful in deciding the Veteran's claims, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, any of the Veteran's medical records from his correctional facility since his incarceration in February 2008 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA medical center in Albany, New York, the Veteran's medical records since October 2004 and associate them with the claims file.  If any of the above requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.  
 
2.  Obtain any necessary release of information forms, and make appropriate efforts to obtain the Veteran's medical records from his correctional facility since his incarceration in February 2008.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Schedule the Veteran for an examination of the muscles to determine the current severity of his residuals of a left hand shell fragment wound and residuals of a left chest shell fragment wound.  If examination of the Veteran at a VA facility is not feasible, document this in the claims file and then request the medical personnel at the detention facility where the Veteran is being held to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims folder.   Specifically, the examiner should determine which muscles have been affected by the left hand and left chest shell fragment wounds and whether the resulting muscle injuries are slight, moderate, moderately severe, or severe.  The examiner must review the claims folder and should note that review in the examination report.   

4.  Schedule the Veteran for an examination of the joints to determine the current severity of his residuals of a left fibula fracture, residuals of a left hand shell fragment wound, and residuals of a left chest shell fragment wound.  If examination of the Veteran at a VA facility is not feasible, document this in the claims file and then request the medical personnel at the detention facility where the Veteran is being held to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims folder.  Specifically, the examiner should determine perform range of motion testing on the left shoulder, left leg, left wrist, and left fingers and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  X-rays of the left shoulder, left leg, left wrist, and left hand should be taken.  The examiner should determine whether there is any ankylosis present in these joints.  The examiner must review the claims folder and should note that review in the examination report.   

5.  Schedule the Veteran for an examination of the skin to determine the current severity of any scars associated with his residuals of a left fibula fracture, residuals of a left hand shell fragment wound, and residuals of a left chest shell fragment wound.  If examination of the Veteran at a VA facility is not feasible, document this in the claims file and then request the medical personnel at the detention facility where the Veteran is being held to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims folder.  Specifically, the examiner should determine whether any of the Veteran's scars cause limitation of motion or function of the affected parts and state whether the Veteran's scars are painful on examination.  The examiner should also determine the total area taken up by the scars.  The examiner must review the claims folder and should note that review in the examination report.   

6.  Schedule the Veteran for a neurological examination to determine the current severity of his residuals of a left hand shell fragment wound and residuals of a left chest shell fragment wound.  If examination of the Veteran at a VA facility is not feasible, document this in the claims file and then request the medical personnel at the detention facility where the Veteran is being held to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims folder.  Specifically, the examiner should note whether the Veteran has any neurological impairment due to his left hand and left chest shell fragment wounds.  The examiner should determine whether the neurological impairment is manifested by complete paralysis or incomplete paralysis, and if it is considered to be incomplete paralysis, the examiner should state whether this paralysis is mild, moderate, or severe.  The claims folder should be reviewed by the examiner and the examination report should note that review.  

7.  Then, readjudicate the claims.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


